Citation Nr: 1504050	
Decision Date: 01/28/15    Archive Date: 02/09/15

DOCKET NO.  12-22 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs South Central VA Health Care Network Consolidated Fee Unit


THE ISSUE

Entitlement to reimbursement of medical expenses incurred at the North Okaloosa Medical Center on July 16, 2011.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel

INTRODUCTION

The Veteran had unverified active service in the Navy from 1966 to 1972.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from decisions rendered in October 2011 and February 2012 by the Department of Veterans Affairs (VA) South Central VA Health Care Network (SCVAHCN) Consolidated Fee Unit in Pearl, Mississippi.


REMAND

Evidence of record demonstrates that the Veteran was treated in the emergency room at the North Okaloosa Medical Center on July 16, 2011, for acute bronchitis and sinusitis.  In written statements of record and during his August 2014 hearing before the Board, the Veteran reported that he contacted an administrative officer at the VA Medical Center (VAMC) in Biloxi, Mississippi, by telephone on July 16, 2011, as he did not yet have a VA primary care provider and wanted to know where to seek treatment for his upper respiratory symptoms.  He contends that the administrative staff member at Biloxi VAMC referred him to Eglin VA Community Based Outpatient Clinic for care, which was closed on that Saturday.  The VA administrative officer then referred the Veteran to the hospital on Eglin Air Force Base, which he was unable to access because he was not on active duty.  When those options failed, the Veteran reported that the administrative officer instructed him to go to the nearest hospital for treatment, which is how he came to receive treatment at North Okaloosa Medical Center on July 16, 2011.  Thus, the Veteran contends that he had prior authorization from VA for the treatment that he received at North Okaloosa Medical Center on that date.

Review of the October 2011 and February 2012 rating decisions, and the May 2012 statement of the case reflect that the Veteran's contentions of prior authorization were not considered or addressed by the SCVAHCN Consolidated Fee Unit.  Moreover, the statement of the case did not provide a summary of the laws and regulations pertinent to establishing reimbursement due to prior authorization.  See 38 C.F.R. §§ 17.54, 19.29 (2014).  Thus, the Board finds that the May 2012 statement of the case was inadequate and did not provide the Veteran due process under the law, and that adequate consideration of the Veteran's claim in light of the arguments advanced has not been provided.  

Accordingly, the Veteran's claim must be remanded for additional development and consideration in accordance with the Veteran's contentions.  This development must also include an attempt to obtain and associate with the record the authorization the Veteran was reportedly given from an administrative officer at the Biloxi VAMC for the emergency room treatment he received at North Okaloosa Medical Center on July 16, 2011.  See 38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (finding that VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim); see also Similes v. Brown, 5 Vet. App. 555 (1994) (finding that whether VA gave prior authorization for the medical care provided at a private facility is a factual, not a medical determination).    

Accordingly, the case is remanded for the following actions:

1.  The SCVAHCN Consolidated Fee Unit must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim.  Regardless of his response, the unit must obtain all outstanding records relevant to the claim being remanded, to include any available report of incoming telephone call or authorization records from Biloxi VAMC dated on July 16, 2011, pertaining to the Veteran.  

All attempts to secure this evidence must be documented in the record by the unit.  If unable to secure any of the identified records, the SCVAHCN Consolidated Fee Unit must notify the Veteran and (a) identify the information it is unable to obtain; (b) briefly explain the efforts that it made to obtain that information; (c) describe any further action to be taken with respect to the claim; and (d) that the Veteran is ultimately responsible for providing information.  The Veteran must then be given an opportunity to respond.

2.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the SCVAHCN Consolidated Fee Unit must re-adjudicate the Veteran's claim on appeal.  If the benefit remains denied, a supplemental statement of the case must be provided to the Veteran, to include a summary of the laws and regulations pertinent to authorized and unauthorized medical expenses, and a discussion of whether the Veteran's treatment was authorized by VA under the relevant regulations.  After he has had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the SCVAHCN Consolidated Fee Unit.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

